Title: To Benjamin Franklin from ——— Regnier, 27 January 1778: résumé
From: Regnier, ——
To: Franklin, Benjamin


<Vannes in Brittany, January 27, 1778, in French: Two unmarried men, between thirty and forty, one a judge and lawyer and the other a merchant, both of good reputation, have in mind joining your compatriots to find the simple, peaceful life. They appeal to you, as to a good father, for aid and counsel in their passage and settlement in a country where they hope for happiness. They have heard much about the Quakers of Pennsylvania, and would like to be in their company; could they find a home in that heaven-blessed region? They can get together 60,000 to 80,000 l.t.; how do they take that sum with them and put it to good use? If foreigners flocking to Pennsylvania make prices there prohibitive, where else should they go? Are French immigrants congregating in any one place, and if so does it compare well with others in its way of life and government? They would like to learn English while continuing to speak French. Their complete ignorance will excuse these questions. Your gifts and wisdom are their capital as well as yours, and they await your help.>